PER CURIAM:
Herman Wooden appeals from the district court’s order denying his motion filed under Fed.R.CivJP. 60(b), in which he sought reconsideration of the district court’s denial of his motion for a reduction in his sentence. We have reviewed the record and find no abuse of discretion and no reversible error.
In his supplemental informal brief, Wooden seeks relief from his sentence under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). As this court has recently determined, the Booker rule is not available on collateral review to prisoners whose convictions became final before Booker was decided. See United States v. Morris, 429 F.3d 65, 72 (4th Cir.2005). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED